Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT is entered into as of January 19, 2011 by and
among American Assets Trust, Inc., a Maryland corporation (the “Company”), and
the holders listed on Schedule I hereto (each an “Initial Holder” and,
collectively, the “Initial Holders”).

RECITALS

WHEREAS, in connection with the initial public offering (the “IPO”) of shares of
the Company’s common stock, par value $.01 per share (the “Common Stock”), the
Company and American Assets Trust, L.P., a Maryland limited partnership (the
“Operating Partnership”), have concurrently engaged in certain formation
transactions (the “Formation Transactions”), pursuant to which the Initial
Holders have concurrently received, in exchange for their (or certain related
parties’) respective interests in the entities participating in the Formation
Transactions or in exchange for services rendered, (i) common units of limited
partnership interest in the Operating Partnership (“Common OP Units”) and/or
(ii) shares of Common Stock;

WHEREAS, upon the terms and subject to the conditions contained in the Operating
Partnership Agreement (as defined below), Common OP Units will be redeemable for
cash or, at the Company’s option, exchangeable for shares of Common Stock;

WHEREAS, as a condition to receiving the consent of the Initial Holders to the
Formation Transactions, the Company has agreed to grant the Initial Holders and
their permitted assignees and transferees the registration rights set forth in
Article II hereof.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. In addition to the definitions set forth above, the
following terms, as used herein, have the following meanings:

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.



--------------------------------------------------------------------------------

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in The City of New York, New York or San Diego, California are
authorized by law to close.

“Charter” means the Articles of Amendment and Restatement of the Company as
filed with the Secretary of State of the State of Maryland on January 4, 2011,
as corrected by the Certificate of Correction filed with the Secretary of the
State of Maryland on January 11, 2011, as the same may be amended, modified or
restated from time to time.

“Commission” means the Securities and Exchange Commission.

“Company Piggy-Back Registration” has the meaning set forth in Section 2.1(a).

“Effectiveness Period” has the meaning set forth in Section 2.4(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchangeable Common OP Units” means Common OP Units which may be redeemable for
cash or, at the Company’s option, exchangeable for shares of Common Stock
pursuant to the Operating Partnership Agreement (without regard to any
limitations on the exercise of such exchange right as a result of the Ownership
Limit Provisions).

“Holder” means (i) any Initial Holder who is the record or beneficial owner of
any Registrable Security or (ii) any assignee or transferee of such Initial
Holder (including assignments or transfers of Registrable Securities to such
assignees or transferees as a result of the foreclosure on any loans secured by
such Registrable Securities) (x) to the extent permitted under the Operating
Partnership Agreement or the Charter, as applicable, and (y) provided such
assignee or transferee agrees in writing to be bound by all the provisions
hereof.

“Indemnified Party” has the meaning set forth in Section 2.10.

“Indemnifying Party” has the meaning set forth in Section 2.10.

“Initial Period” means a period commencing on the date hereof and ending 365
days following the effective date of the first Resale Shelf Registration
Statement (except that, if the shares of Common Stock issuable upon exchange of
Exchangeable Common OP Units received in the Formation Transactions are not
included in that Resale Shelf Registration Statement as a result of
Section 2.4(b), the 365 days shall not begin until the later of the effective
date of (i) the first Resale Shelf Registration Statement and (ii) the first
Issuer Shelf Registration Statement).

“Issuer Shelf Registration Statement” has the meaning set forth in
Section 2.4(b).

“Market Value” means, with respect to the Common Stock, the average of the daily
market price for the ten (10) consecutive trading days immediately preceding the
date of a written request for registration pursuant to Section 2.1(a). The
market price for each such



--------------------------------------------------------------------------------

trading day shall be: (i) if the Common Stock is listed or admitted to trading
on any securities exchange or the NASDAQ-National Market System, the closing
price, regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system, (ii) if the
Common Stock is not listed or admitted to trading on any securities exchange or
the NASDAQ-National Market System, the last reported sale price on such day or,
if no sale takes place on such day, the average of the closing bid and asked
prices on such day, as reported by a reliable quotation source designated by the
Company, or (iii) if the Common Stock is not listed or admitted to trading on
any securities exchange or the NASDAQ-National Market System and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by the Company, or if there shall be no bid
and asked prices on such day, the average of the high bid and low asked prices,
as so reported, on the most recent day (not more than (10) days prior to the
date in question) for which prices have been so reported; provided that if there
are no bid and asked prices reported during the ten (10) days prior to the date
in question, the Market Value of the Common Stock shall be determined by the
Board of Directors of the Company acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate.

“Notice and Questionnaire” means a written notice, substantially in the form
attached as Exhibit A, delivered by a Holder to the Company (i) notifying the
Company of such Holder’s desire to include Registrable Securities held by it in
a Resale Shelf Registration Statement, (ii) containing all information about
such Holder required to be included in such registration statement in accordance
with applicable law, including Item 507 of Regulation S-K promulgated under the
Securities Act, as amended from time to time, or any similar successor rule
thereto, and (iii) pursuant to which such Holder agrees to be bound by the terms
and conditions hereof.

“Operating Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Operating Partnership, dated as of January 19, 2011,
as the same may be amended, modified or restated from time to time.

“Ownership Limit Provisions” mean the various provisions of the Company’s
Charter set forth in Article VI thereof restricting the ownership of Common
Stock by Persons to specified percentages of the outstanding Common Stock.

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Rady Demand Registration” has the meaning set forth in Section 2.1(a).

“Rady Demand Registration Statement” has the meaning set forth in
Section 2.1(a).

“Rady Holder” means a Holder that is Ernest S. Rady, or his Affiliates,
immediate family members, trusts of immediate family members, estates or heirs
or successors or assigns or the Ernest Rady Trust U/D/T March 10, 1983, as
amended, or its Affiliates, successors or assigns.

 

3



--------------------------------------------------------------------------------

“Rady Piggy-Back Registration” shall have the meaning set forth in Section 2.2.

“Registrable Securities” means with respect to any Holder, shares of Common
Stock owned, either of record or beneficially, by such Holder that were
(a) received by such Holder or an Initial Holder in the Formation Transactions,
(b) acquired by such Holder or an Initial Holder directly from the Underwriters
or the Company in the IPO, in each case in a transaction disclosed in the
registration statement relating to the IPO, (c) issued or issuable upon exchange
of Exchangeable Common OP Units received by such Holder or an Initial Holder in
the Formation Transactions, (d) solely in the case of any Rady Holder, any
Common Stock acquired by such Rady Holder in the open market after the date
hereof and prior to the first (1st) anniversary of the date hereof, and, (e) in
the case of (a), (b), (c) and (d), any additional shares of Common Stock issued
as a dividend or distribution on, in exchange for, or otherwise in respect of,
such shares (including as a result of combinations, recapitalizations, mergers,
consolidations, reorganizations or otherwise).

As to any particular Registrable Securities, they shall cease to be Registrable
Securities at the earliest time as one of the following shall have occurred:
(i) a registration statement (including a Resale Shelf Registration Statement)
covering such shares has been declared effective by the Commission and all such
shares have been disposed of pursuant to such effective registration statement
or unless such shares (other than Restricted Shares) were issued pursuant to an
effective registration statement (including an Issuer Shelf Registration
Statement), (ii) such shares have been publicly sold under Rule 144, (iii) all
such shares may be sold in one transaction pursuant to Rule 144 or (iv) such
shares have been otherwise transferred in a transaction that constitutes a sale
thereof under the Securities Act, the Company has delivered to the Holder’s
transferee a new certificate or other evidence of ownership for such shares not
bearing the Securities Act restricted stock legend and such shares subsequently
may be resold or otherwise transferred by such transferee without registration
under the Securities Act.

“Registration Expenses” shall have the meaning set forth in Section 2.2.

“Resale Shelf Registration” shall have the meaning set forth in Section 2.4(a).

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2.4(a).

“Restricted Shares” means shares of Common Stock issued under an Issuer Shelf
Registration Statement which if sold by the holder thereof would constitute
“restricted securities” as defined under Rule 144.

“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

 

4



--------------------------------------------------------------------------------

“Rule 415” means Rule 415 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

“Securities Act” means the Securities Act of 1933, as amended (together with the
rules and regulations promulgated thereunder.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act pursuant to the terms
hereof.

“Shelf Registration Statement” means a Resale Shelf Registration Statement
and/or an Issuer Shelf Registration Statement.

“Suspension Notice” means any written notice delivered by the Company pursuant
to Section 2.14 with respect to the suspension of rights under a Resale Shelf
Registration Statement or any prospectus contained therein.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal and not as part of such dealer’s market-making activities.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1. Underwritten Demand Registration.

(a) Commencing on or after the date that is three hundred sixty five (365) days
after the consummation date of the IPO and until such time as a Resale Shelf
Registration Statement (or to the extent permitted by Section 2.4(b), an Issuer
Shelf Registration Statement) has been declared effective, or if at any time on
or after the date that is sixteen (16) months after the consummation date of the
IPO, a Resale Shelf Registration Statement (or to the extent permitted by
Section 2.4(b), an Issuer Shelf Registration Statement) shall not be effective,
the majority in interest of the Rady Holder(s) may make written requests to the
Company for one or more registrations of underwritten offerings under the
Securities Act of all or part of their Common Stock constituting Registrable
Securities (a “Rady Demand Registration”). The Company shall prepare and file a
registration statement on an appropriate form with respect to any Rady Demand
Registration (the “Rady Demand Registration Statement”) and shall use its
reasonable efforts to cause the Rady Demand Registration Statement to be
declared effective by the Commission as promptly as reasonably practicable after
the filing thereof. Any request for a Rady Demand Registration will specify the
number of shares of Registrable Securities proposed to be sold in the
underwritten offering. The Company shall have the opportunity to register such
number of shares of Common Stock as it may elect on the Rady Demand Registration
Statement and as part of the same underwritten offering in connection with a
Rady Demand Registration (a “Company Piggy-Back Registration”). Unless a
majority in interest of the Rady Holders participating in such Rady Demand
Registration shall consent in writing, no party, other than the Company, shall
be permitted to offer securities in connection with any such Rady Demand
Registration.

 

5



--------------------------------------------------------------------------------

(b) Underwriters. The Company shall select the book-running managing Underwriter
in connection with any Rady Demand Registration; provided that such managing
Underwriter must be reasonably satisfactory to a majority in interest of the
Rady Holders participating in such Rady Demand Registration. The Company may
select any additional investment banks and managers to be used in connection
with the offering; provided that such additional investment bankers and managers
must be reasonably satisfactory to a majority in interest of the Rady Holders
participating in such Rady Demand Registration.

Section 2.2. Piggy-Back Registration. If the Company proposes to file a
registration statement under the Securities Act with respect to an underwritten
offering of Common Stock by the Company for its own account (other than (i) any
registration statement filed in connection with a demand registration by a party
other than a Rady Holder or (ii) a registration statement on Form S-4 or S-8 (or
any substitute form that may be adopted by the Commission) or filed in
connection with an exchange offer or offering of securities solely to the
Company’s existing securityholders), then the Company shall give written notice
of such proposed filing to the Rady Holders as soon as practicable (but in no
event less than ten (10) days before the anticipated filing date), and such
notice shall offer such Rady Holders the opportunity to register such number of
shares of Registrable Securities as each such Rady Holder may request (a “Rady
Piggy-Back Registration”); provided, that if and so long as a Shelf Registration
Statement is on file and effective, then the Company shall have no obligation to
effect a Rady Piggy-Back Registration. The Company shall use its commercially
reasonable efforts to cause the managing Underwriter(s) of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in a Rady Piggy-Back Registration to be included on the same terms and
conditions as any similar securities of the Company included therein.

Section 2.3. Reduction of Offering. Notwithstanding anything contained in
Sections 2.1 and 2.2, if the managing Underwriter(s) of an offering described in
Section 2.1 or 2.2 advise in writing the Company and the Rady Holders that the
size of the intended offering is such that the success of the offering would be
significantly and adversely affected by inclusion of (i) the Registrable
Securities requested to be included by the Rady Holders in a Rady Piggy-Back
Registration or (ii) the Common Stock requested to be included by the Company in
a Rady Demand Registration/Company Piggy-Back Registration, then: (x) in the
case of a Rady Demand Registration/ Company Piggy-Back Registration, the amount
of the Common Stock to be offered for the account of the Company shall be
reduced to the extent necessary to reduce the total amount of securities to be
included in such offering to the amount recommended by such managing
Underwriter(s), provided, that the amount of securities to be offered by the
Company shall not be reduced to less than fifty percent (50%) of the total
number of securities to be included in such offering; and (y) in the case of a
Rady Piggy-Back Registration, the amount of securities to be offered for the
accounts of Rady Holders shall be reduced to the extent necessary to reduce the
total amount of securities to be included in such offering to the amount
recommended by such managing Underwriter(s), provided, that the amount of
securities to be offered by the Rady Holders shall not be reduced to less than
thirty percent (30%) of the total number of securities to be included in such
offering.

 

6



--------------------------------------------------------------------------------

Section 2.4. Shelf Registration.

(a) Subject to Section 2.14, the Company shall prepare and file not later than
fourteen (14) months after the consummation date of the IPO, a “shelf”
registration statement with respect to the resale of the Registrable Securities
(“Resale Shelf Registration”) by the Holders thereof on an appropriate form for
an offering to be made on a delayed or continuous basis pursuant to Rule 415
(the “Resale Shelf Registration Statement”) and permitting registration of such
Registrable Securities for resale by such Holders in accordance with the methods
of distribution elected by the Holders and set forth in the Resale Shelf
Registration Statement. The Company shall use its reasonable efforts to cause
the Resale Shelf Registration Statement to be declared effective by the
Commission as promptly as reasonably practicable after the filing thereof, and,
subject to Sections 2.4(d) and 2.14, to keep such Resale Shelf Registration
Statement continuously effective for a period ending when all shares of Common
Stock covered by the Resale Shelf Registration Statement are no longer
Registrable Securities.

At the time the Resale Shelf Registration Statement is declared effective, each
Holder that has delivered a duly completed and executed Notice and Questionnaire
to the Company on or prior to the date ten (10) Business Days prior to such time
of effectiveness shall be named as a selling securityholder in the Resale Shelf
Registration Statement and the related prospectus in such a manner as to permit
such Holder to deliver such prospectus to purchasers of Registrable Securities
in accordance with applicable law. If required by applicable law, subject to the
terms and conditions hereof, after effectiveness of the Resale Shelf
Registration Statement, the Company shall file a supplement to such prospectus
or amendment to the Resale Shelf Registration Statement not less than once a
quarter as necessary to name as selling securityholders therein any Holders that
provide to the Company a duly completed and executed Notice and Questionnaire
and shall use reasonable efforts to cause any post-effective amendment to such
Resale Shelf Registration Statement filed for such purpose to be declared
effective by the Commission as promptly as reasonably practicable after the
filing thereof.

(b) The Company may, at its option, satisfy its obligation to prepare and file a
Resale Shelf Registration Statement pursuant to Section 2.4(a) with respect to
shares of Common Stock issuable upon exchange of Exchangeable Common OP Units by
preparing and filing with the Commission not later than fourteen (14) months
after the consummation date of the IPO a registration statement on an
appropriate form for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 (an “Issuer Shelf Registration Statement”) providing for
(i) the issuance by the Company, from time to time, to the Holders of such
Exchangeable Common OP Units, of shares of Common Stock registered under the
Securities Act (the “Primary Shares”) and (ii) to the extent such Primary Shares
constitute Restricted Shares, the registered resale thereof by their Holders
from time to time in accordance with the methods of distribution elected by the
Holders and set forth therein (but except as provided in Section 2.4(c) below,
not an underwritten offering). The Company shall use its reasonable efforts to
cause the Issuer Shelf Registration Statement to be declared effective by the
Commission as promptly as reasonably practicable after filing thereof and,
subject to Sections 2.4(d) and 2.14, to keep the Issuer Shelf Registration
Statement continuously effective for a period (the “Effectiveness Period”)
expiring on the date all of the shares of Common Stock covered by such Issuer
Shelf Registration Statement have been issued by the Company pursuant thereto or
are no longer Registrable Securities. If the Company shall exercise its rights
under this Section 2.4(b), Holders (other than Holders of Restricted Shares)
shall have

 

7



--------------------------------------------------------------------------------

no right to have shares of Common Stock issued or issuable upon exchange of
Exchangeable Common OP Units included in a Resale Shelf Registration Statement
pursuant to Section 2.4(a).

(c) Underwritten Registered Resales. Any offering under a Resale Shelf
Registration Statement or by Holders under an Issuer Shelf Registration
Statement shall be underwritten at the written request of Holders of Registrable
Securities under such registration statement that hold in the aggregate at least
ten percent 10% of the Registrable Securities originally issued in the Formation
Transactions (provided, that the Registrable Securities requested to be
registered in such underwritten offering shall either (i) have a Market Value of
at least $25,000,000 on the date of such request or (ii) shall represent all
remaining Registrable Securities held by all Rady Holders and shall have a
Market Value of at least $10,000,000 on the date of such request; provided,
further, that the Company shall not be obligated to effect more than three
(3) underwritten offerings under this Section 2.4(c); and provided, further,
that the Company shall not be obligated to effect, or take any action to effect,
an underwritten offering (i) within 120 days following the last date on which an
underwritten offering was effected pursuant to this Section 2.4(c) or
Section 2.1(a) or during any lock-up period required by the Underwriters in any
prior underwritten offering conducted by the Company on its own behalf or on
behalf of selling stockholders, or (ii) during the period commencing with the
date thirty (30) days prior to the Company’s good faith estimate of the date of
filing of (provided the Company is actively employed in good faith commercially
reasonable efforts to file such registration statement), and ending on a date
ninety (90) days after the effective date of, a registration statement with
respect to an offering by the Company. Any request for an underwritten offering
hereunder shall be made to the Company in accordance with the notice provisions
of this Agreement.

(d) Subsequent Filing. The Company shall prepare and file such additional
registration statements as necessary every three (3) years and use its
reasonable efforts to cause such registration statements to be declared
effective by the Commission so that a Shelf Registration Statement remains
continuously effective, subject to Section 2.14, with respect to resales of
Registrable Securities as and for the periods required under Section 2.4(a) or
(b), as applicable (such subsequent registration statements to constitute a
Resale Shelf Registration Statement or an Issuer Shelf Registration Statement,
as the case may be, hereunder).

(e) Selling Holders Become Party to Agreement. Each Holder acknowledges that by
participating in its registration rights pursuant to this Agreement, such Holder
will be deemed a party to this Agreement and will be bound by its terms,
notwithstanding such Holder’s failure to deliver a Notice and Questionnaire;
provided, that any Holder that has not delivered a duly completed and executed
Notice and Questionnaire shall not be entitled to be named as a Selling Holder
in, or have the Registrable Securities held by it covered by, a Shelf
Registration Statement.

Section 2.5. Reduction of Offering. Notwithstanding anything contained herein,
if the managing Underwriter(s) of an offering described in Section 2.4(c) advise
in writing the Company and the Holder(s) of the Registrable Securities included
in such offering that the size of the intended offering is such that the success
of the offering would be significantly adversely

 

8



--------------------------------------------------------------------------------

affected by inclusion of all the Registrable Securities requested to be
included, then the amount of securities to be offered for the accounts of
Holders shall be reduced pro rata (according to the Registrable Securities
requested for inclusion) to the extent necessary to reduce the total amount of
securities to be included in such offering to the amount recommended by such
managing Underwriter(s) but in priority to any securities proposed to be sold by
any other holders of securities of the Company with registration rights to
participate therein. The Company shall have the opportunity to include such
number of securities as it may elect in an offering described in Section 2.4(c);
provided, if the managing Underwriter(s) of such offering advise in writing the
Company and the Holder(s) of the Registrable Securities requested to be included
that the success of the offering would be significantly adversely affected by
inclusion of all the securities requested to be included by the Company, then
the amount of securities to be offered for the account of the Company shall be
reduced to the extent necessary to reduce the total amount of securities to be
included in such offering to the amount recommended by such managing
Underwriter(s); provided, further, the amount of securities to be offered by the
Company shall not be reduced to less than fifty percent (50%) of the total
number of securities to be included in such offering.

Section 2.6. Registration Procedures; Filings; Information. Subject to
Section 2.14 hereof, in connection with any Resale Shelf Registration Statement
under Section 2.4(a), the Company will use its reasonable efforts to effect the
registration of the Registrable Securities covered thereby in accordance with
the intended method of disposition thereof as quickly as practicable, and, in
connection with any Issuer Shelf Registration Statement under Section 2.4(b),
the Company will use its reasonable efforts to effect the registration of the
Primary Shares (including for resale, to the extent provided in clause (ii) of
Section 2.4(b)) as quickly as reasonably practicable. In connection with any
Shelf Registration Statement:

(a) The Company will no later than two (2) Business Days prior to filing a
Resale Shelf Registration Statement (or an Issuer Shelf Registration Statement
providing for resales pursuant to clause (ii) of Section 2.4(b)) or prospectus
or any amendment or supplement thereto, furnish to each Selling Holder and each
Underwriter, if any, of the Registrable Securities covered by such registration
statement copies of such registration statement as proposed to be filed, and
thereafter furnish to such Selling Holder and Underwriter, if any, such number
of conformed copies of such registration statement, each amendment and
supplement thereto (in each case including all exhibits thereto and documents
incorporated by reference therein), the prospectus included in such registration
statement (including each preliminary prospectus) and such other documents as
such Selling Holder or Underwriter may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by such Selling Holder.

(b) After the filing of a Resale Shelf Registration Statement (or an Issuer
Shelf Registration Statement providing for resales pursuant to clause (ii) of
Section 2.4(b)), the Company will promptly notify each Selling Holder of
Registrable Securities covered by such registration statement of any stop order
issued or threatened by the Commission and take all reasonable actions required
to prevent the entry of such stop order or to remove it if entered.

 

9



--------------------------------------------------------------------------------

(c) The Company will use its reasonable efforts to (i) register or qualify the
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions in the United States (where an exemption does not apply) as any
Selling Holder or managing Underwriter(s), if any, reasonably (in light of such
Selling Holder’s intended plan of distribution) requests and (ii) cause such
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Selling Holder to
consummate the disposition of the Registrable Securities owned by such Selling
Holder; provided that the Company will not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this paragraph (c), (B) subject itself to general taxation in
any such jurisdiction or (C) consent to general service of process in any such
jurisdiction. The Company will promptly notify each Selling Holder of the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the securities or
“blue sky” laws of any jurisdiction or the initiation of any proceeding for such
purpose.

(d) The Company will immediately notify each Selling Holder of such Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the Company’s receipt of any
notification of the suspension of the qualification of any Registrable
Securities covered by a Resale Shelf Registration Statement (or an Issuer Shelf
Registration Statement providing for resales pursuant to clause (ii) of
Section 2.4(b)) for sale in any jurisdiction; or (ii) the occurrence of an event
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading and promptly make available to each Selling Holder any such
supplement or amendment.

(e) The Company will otherwise use its reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
securityholders, as soon as reasonably practicable, an earnings statement
covering a period of twelve (12) months, beginning within three (3) months after
the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder (or any successor rule or regulation
hereafter adopted by the Commission).

(f) In the case of an underwritten offering pursuant to a Resale Shelf
Registration Statement (or an Issuer Shelf Registration Statement providing for
resales pursuant to clause (ii) of Section 2.4(b)), the Company will enter into
and perform its obligations under customary agreements (including an
underwriting agreement, if any, in customary form) and take such other actions
as are reasonably required in order to expedite or facilitate the disposition of
the Registrable Securities (including, to the extent reasonably requested by the
lead or managing Underwriters, sending appropriate officers of the Company to
attend “road shows” scheduled in reasonable number and at reasonable times in
connection with any such underwritten offering, and obtaining customary comfort
letters and legal opinions) subject to such underwritten offering.

 

10



--------------------------------------------------------------------------------

(g) In the case of an underwritten offering pursuant to a Resale Shelf
Registration Statement, the Company will make available for inspection by any
Selling Holder of Registrable Securities subject to such underwritten offering,
any Underwriter participating in any disposition of such Registrable Securities
and any attorney, accountant or other professional retained by any such Selling
Holder or Underwriter, all financial and other records, pertinent corporate
documents and properties of the Company as shall be reasonably necessary to
enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any inspectors in connection with such registration statement,
subject to entry by each such Person of a customary confidentiality agreement in
a form reasonably acceptable to the Company.

(h) The Company will use its reasonable efforts to cause all Registrable
Securities covered by such Resale Shelf Registration Statement or Primary Shares
covered by such Issuer Shelf Registration Statement to be listed on each
securities exchange on which similar securities issued by the Company are then
listed.

(i) In addition to the Notice and Questionnaire, the Company may require each
Selling Holder of Registrable Securities to promptly furnish in writing to the
Company such information regarding such Selling Holder, the Registrable
Securities held by it and the intended method of distribution of the Registrable
Securities as the Company may from time to time reasonably request and such
other information as may be legally required in connection with such
registration. No Holder may include Registrable Securities in any registration
statement pursuant to this Agreement unless and until such Holder has furnished
to the Company such information. Each Holder further agrees to furnish as soon
as reasonably practicable to the Company all information required to be
disclosed in order to make information previously furnished to the Company by
such Holder not materially misleading.

(j) Each Selling Holder agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 2.6(b) or 2.6(d)
or upon receipt of a Suspension Notice, such Selling Holder will forthwith
discontinue disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such Selling Holder’s
receipt of written notice from the Company that such disposition may be made
and, in the case of clause (ii) of Section 2.6(d) or, if applicable,
Section 2.14, copies of any supplemented or amended prospectus contemplated by
clause (ii) of Section 2.6(d) or, if applicable, prepared under Section 2.14,
and, if so directed by the Company, such Selling Holder will deliver to the
Company all copies, other than permanent file copies then in such Selling
Holder’s possession, of the most recent prospectus covering such Registrable
Securities at the time of receipt of such notice. Each Selling Holder of
Registrable Securities agrees that it will immediately notify the Company at any
time when a prospectus relating to the registration of such Registrable
Securities is required to be delivered under the Securities Act of the happening
of an event as a result of which information previously furnished by such
Selling Holder to the Company in writing for inclusion in such prospectus
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances in which they were made.

 

11



--------------------------------------------------------------------------------

Section 2.7. Registration Expenses. In connection with any registration
statement required to be filed hereunder, the Company shall pay the following
registration expenses incurred in connection with the registration hereunder
(the “Registration Expenses”), regardless whether such registration statement is
declared effective by the Commission: (i) all registration and filing fees,
(ii) fees and expenses of compliance with securities or “blue sky” laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities), (iii) printing expenses,
(iv) internal expenses (including, without limitation, all salaries and expenses
of its officers and employees performing legal or accounting duties), (v) the
fees and expenses incurred in connection with the listing of the Registrable
Securities, (vi) reasonable fees and disbursements of counsel for the Company
and customary fees and expenses for independent certified public accountants
retained by the Company, including in connection with the preparation of comfort
letters, and any transfer agent and registrar fees, and (vii) the reasonable
fees and expenses of any special experts retained by the Company in connection
with such registration. The Company shall have no obligation to pay any fees,
discounts or commissions attributable to the sale of Registrable Securities, or
any out-of-pocket expenses of the Holders (or the agents who manage their
accounts) or any transfer taxes relating to the registration or sale of the
Registrable Securities.

Section 2.8. Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Selling Holder of Registrable Securities, its officers,
directors, agents, partners, members, employees, managers, advisors,
sub-advisors, attorneys, representatives and Affiliates, and each Person, if
any, who controls such Selling Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against, as incurred,
any and all losses, claims, damages and liabilities (or actions in respect
thereof) that arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in any registration statement,
preliminary prospectus, prospectus, or free writing prospectus relating to the
Registrable Securities (in each case, as amended or supplemented if the Company
shall have furnished any amendments or supplements thereto), or that arise out
of or are based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except insofar as such losses, claims, damages or liabilities arise
out of or are based upon any such untrue statement or omission or alleged untrue
statement or omission included in reliance upon and in conformity with
information furnished in writing to the Company by such Selling Holder or on
such Selling Holder’s behalf expressly for inclusion therein.

Section 2.9. Indemnification by Holders of Registrable Securities. Each Selling
Holder agrees, severally but not jointly or jointly and severally, to indemnify
and hold harmless the Company, its officers, directors, agents, employees,
attorneys, representatives and Affiliates, and each Person, if any, who controls
the Company within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the foregoing indemnity
from the Company to such Selling Holder, but only with respect to information
relating to such Selling Holder included in reliance upon and in conformity with
information furnished in writing by such Selling Holder or on such Selling
Holder’s behalf expressly for use in any registration

 

12



--------------------------------------------------------------------------------

statement, preliminary prospectus, prospectus or free writing prospectus
relating to the Registrable Securities, or any amendment or supplement thereto.
In case any action or proceeding shall be brought against the Company or its
officers, directors or agents or any such controlling person, in respect of
which indemnity may be sought against such Selling Holder, such Selling Holder
shall have the rights and duties given to the Company, and the Company or its
officers, directors or agents or such controlling person shall have the rights
and duties given to such Selling Holder, by Section 2.10; provided, however,
that the total obligations of such Selling Holder under this Agreement
(including, but not limited to, obligations arising under Section 2.11 herein)
will be limited to an amount equal to the net proceeds actually received by such
Selling Holder (after deducting any discounts and commissions) from the
disposition of Registrable Securities pursuant to such registration statement.

Section 2.10. Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 2.8 or
2.9, such person (an “Indemnified Party”) shall promptly notify the person
against whom such indemnity may be sought (an “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Party to give such notice will not relieve such
Indemnifying Party of any obligations under Section 2.8 or 2.9, except to the
extent such Indemnifying Party is materially prejudiced by such failure. In any
such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or
(ii) representation of the Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between the Indemnified Party and the Indemnified Party. It is
understood that the Indemnifying Party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties, and
that all such fees and expenses shall be reimbursed as they are incurred. In the
case of any such separate firm for the Indemnified Parties, such firm shall be
designated in writing by (i) in the case of Persons indemnified pursuant to
Section 2.8 hereof, the Selling Holders which owned a majority of the
Registrable Securities sold under the applicable registration statement and
(ii) in the case of Persons indemnified pursuant to Section 2.9, the Company.
The Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, but if settled with such consent, or if there be a final judgment for
the plaintiff, the Indemnifying Party shall indemnify and hold harmless such
Indemnified Parties from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably withheld, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding without any admission of
liability by such Indemnified Party.

 

13



--------------------------------------------------------------------------------

Section 2.11. Contribution. If the indemnification provided for in Section 2.8
or 2.9 hereof is held by a court of competent jurisdiction to be unavailable to
an Indemnified Party or insufficient in respect of any losses, claims, damages
or liabilities that otherwise would have been covered by Section 2.8 or 2.9
hereof, then each such Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect the relative fault of the Company,
on the one hand, and of each Selling Holder, on the other hand, in connection
with such statements or omissions which resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of each Selling Holder on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party.

The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.11 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.11, no Selling Holder shall be
required to contribute any amount which in the aggregate exceeds the amount by
which the net proceeds actually received by such Selling Holder from the sale of
its securities to the public exceeds the amount of any damages which such
Selling Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Selling Holder’s obligations to
contribute pursuant to this Section 2.11, if any, are several in proportion to
the proceeds of the offering actually received by such Selling Holder bears to
the total proceeds of the offering received by all the Selling Holders and not
joint.

Section 2.12. Rule 144. The Company covenants that it will (a) make and keep
public information regarding the Company available as those terms are defined in
Rule 144, (b) file in a timely manner any reports and documents required to be
filed by it under the Securities Act and the Exchange Act, (c) furnish to any
Holder forthwith upon request (i) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time more than
ninety (90) days after the effective date of the registration statement for the
Company’s initial public offering), the Securities Act and the Exchange Act (at
any time after it has become subject to such reporting requirements), and (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (d) take such further action
as any Holder may reasonably request, all to the extent required from time to
time to enable Holders to sell Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144.

 

14



--------------------------------------------------------------------------------

Section 2.13. Participation in Underwritten Offerings. No Person may participate
in any underwritten offerings hereunder unless such Person (a) agrees to sell
such Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and these registration rights provided for in
this Article II.

Section 2.14. Suspension of Use of Registration Statement.

(a) If the Board of Directors of the Company determines in its good faith
judgment that the filing of a Rady Demand Registration Statement or Resale Shelf
Registration Statement under Section 2.1(a) or Section 2.4(a) or the use of any
related prospectus would be materially detrimental to the Company because such
action would require the disclosure of material information that the Company has
a bona fide business purpose for preserving as confidential or the disclosure of
which would materially impede the Company’s ability to consummate a significant
transaction, and that the Company is not otherwise required by applicable
securities laws or regulations to disclose, upon written notice of such
determination by the Company to the Holders which shall be signed by the Chief
Executive Officer, President or any Executive Vice President of the Company
certifying thereto, the rights of the Holders to offer, sell or distribute any
Registrable Securities pursuant to a Resale Shelf Registration or to require the
Company to take action with respect to the registration or sale of any
Registrable Securities pursuant to a Resale Shelf Registration Statement shall
be suspended until the earliest of (i) the date upon which the Company notifies
the Holders in writing that suspension of such rights for the grounds set forth
in this Section 2.14(a) is no longer necessary and they may resume use of the
applicable prospectus, (ii) the date upon which copies of the applicable
supplemented or amended prospectus is distributed to the Holders, and
(iii) (x) up to thirty (30) consecutive days after the notice to the Holders if
that notice is given during the Initial Period or (y) ninety (90) consecutive
days after the notice to the Holders if that notice is given after the Initial
Period; provided, that the Company shall not be entitled to exercise any such
right more than two (2) times in any twelve (12) month period or less than
thirty (30) days from the termination of the prior such suspension period; and
provided further, that such exercise shall not prevent the Holders from being
entitled to at least three hundred twenty (320) days of effective registration
with respect to such registration statement during each Initial Period and
thereafter two hundred ten (210) days of effective registration with respect to
such registration statement in any 365-day period. The Company agrees to give
the notice under (i) above as promptly as practicable following the date that
such suspension of rights is no longer necessary.

(b) If all reports required to be filed by the Company pursuant to the Exchange
Act have not been filed by the required date without regard to any extension, or
if the consummation of any business combination by the Company has occurred or
is probable for purposes of Rule 3-05 or Article 11 of Regulation S-X
promulgated under the Securities Act or any similar successor rule, upon written
notice thereof by the Company to the Holders, the rights of the Holders to
offer, sell or distribute any Registrable Securities pursuant to a Rady Demand
Registration Statement or Resale Shelf Registration Statement or to require the
Company to take action with respect to the registration or sale of any
Registrable Securities

 

15



--------------------------------------------------------------------------------

pursuant to a Rady Demand Registration Statement or Resale Shelf Registration
Statement shall be suspended until the date on which the Company has filed such
reports or obtained and filed the financial information required by Rule 3-05 or
Article 11 of Regulation S-X to be included or incorporated by reference, as
applicable, in a Rady Demand Registration Statement or Resale Shelf Registration
Statement, and the Company shall use commercially reasonable efforts to file the
required reports or obtain and file the financial information required to be
included or incorporated by reference, as applicable, as promptly as
commercially practicable, and shall notify the Holders as promptly as
practicable when such suspension is no longer required.

Section 2.15. Additional Shares. The Company, at its option, may register under
a Shelf Registration Statement and any filings with any state securities
commissions filed pursuant to this Agreement, any number of unissued shares of
Common Stock or any shares of Common Stock owned by any other stockholder or
stockholders of the Company; provided that in no event shall the inclusion of
such shares on a registration statement reduce the amount offered for the
account of the Holders in any underwritten offering at the request of the
Holders pursuant to Section 2.1(a) or Section 2.4(c).

ARTICLE III

MISCELLANEOUS

Section 3.1. Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

Section 3.2. Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, in each case without the written consent of the Company and the Holders
against whom enforcement is sought. No failure or delay by any party to insist
upon the strict performance of any covenant, duty, agreement or condition of
this Agreement or to exercise any right or remedy consequent upon any breach
thereof shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

Section 3.3. Notices. All notices and other communications in connection with
this Agreement shall be made in writing by hand delivery, registered first-class
mail, telecopier, or air courier guaranteeing overnight delivery:

(1) if to any Holder, initially to the address indicated in such Holder’s Notice
and Questionnaire or, if no Notice and Questionnaire has been delivered, c/o
American Assets Trust, Inc., 11455 El Camino Real, Suite 200, San Diego,
California 92130, Attention: Chief Executive Officer, or to such other address
and to such other Persons as any Holder may hereafter specify in writing; and

 

16



--------------------------------------------------------------------------------

(2) if to the Company, initially at 11455 El Camino Real, Suite 200, San Diego,
California 92130, Attention: Chief Executive Officer, or to such other address
as the Company may hereafter specify in writing.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when received if deposited
in the mail, postage prepaid, if mailed; when receipt acknowledged, if
telecopied; and on the next Business Day, if timely delivered to an air courier
guaranteeing overnight delivery.

Section 3.4. Successors and Assigns; Assignment of Registration Rights. This
Agreement shall inure to the benefit of and be binding upon the successors,
assigns and transferees of each of the parties. Any Holder may assign its rights
under this Agreement without the consent of the Company in connection with a
transfer of such Holder’s Registrable Securities; provided, that the Holder
notifies the Company of such proposed transfer and assignment and the transferee
or assignee of such rights assumes in writing the obligations of such Holder
under this Agreement.

Section 3.5. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

Section 3.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California.

Section 3.7. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

Section 3.8. Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

Section 3.9. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.10. Termination. The obligations of the parties hereunder shall
terminate with respect to a Holder when it no longer holds Registrable
Securities and with respect to the Company upon the end of the Effectiveness
Period with respect to any Issuer Shelf Registration Statement and with respect
to a Resale Shelf Registration Statement when there are no longer Registrable
Securities with respect to such Resale Shelf Registration Statement, except, in
each case, for any obligations under Sections 2.4(d), 2.7, 2.8, 2.9, 2.10, 2.11
and Article III.

 

17



--------------------------------------------------------------------------------

Section 3.11. Waiver of Jury Trial. The parties hereto (including any Initial
Holder and any subsequent Holder) irrevocably waive any right to trial by jury.

[SIGNATURE PAGE FOLLOWS]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

AMERICAN ASSETS TRUST, INC. By:  

/s/ John W. Chamberlain

Name: John W. Chamberlain Title: Chief Executive Officer and President HOLDERS
LISTED ON SCHEDULE I HERETO AMERICAN ASSETS TRUST, INC. By:  

/s/ John W. Chamberlain

Name: John W. Chamberlain Title: Chief Executive Officer and President As
Attorney-in-Fact acting on behalf of each of the Holders named on Schedule I
hereto

 

19



--------------------------------------------------------------------------------

Schedule I

See Attached.



--------------------------------------------------------------------------------

Exhibit A

Form of Notice and Questionnaire

The undersigned beneficial holder of shares of common stock, par value $.01 per
share (“Common Stock”), of American Assets Trust, Inc. (the “Company”) and/or
units of limited partnership interests (“OP Units” and, together with the Common
Stock, the “Registrable Securities”) of American Assets Trust, L.P. (the
“Operating Partnership”), understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “SEC”) one or more
registration statements (collectively, the “Resale Shelf Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”), dated January 19, 2011, among the Company and
the holders listed on Schedule I thereto. A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Resale Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling security holder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions as described below). To be
included in the Resale Shelf Registration Statement, this Notice and
Questionnaire must be completed, executed and delivered to the Company at the
address set forth herein on or prior to the tenth business day before the
effectiveness of the Resale Shelf Registration Statement. We will give notice of
the filing and effectiveness of the initial Resale Shelf Registration Statement
by issuing a press release and by mailing a notice to the holders at their
addresses set forth in the register of the registrar.

Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to the Company as provided below will not be named as selling security
holders in the prospectus and therefore will not be permitted to sell any
Registrable Securities pursuant to the Resale Shelf Registration Statement.
Beneficial owners are encouraged to complete and deliver this Notice and
Questionnaire prior to the effectiveness of the initial Resale Shelf
Registration Statement so that such beneficial owners may be named as selling
security holders in the related prospectus at the time of effectiveness. Upon
receipt of a completed Notice and Questionnaire from a beneficial owner
following the effectiveness of the initial Resale Shelf Registration Statement,
in accordance with the Registration Rights Agreement, the Company will file such
amendments to the initial Resale Shelf Registration Statement or additional
shelf registration statements or supplements to the related prospectus as are
necessary to permit such holder to deliver such prospectus to purchasers of
Registrable Securities.



--------------------------------------------------------------------------------

Certain legal consequences arise from being named as selling security holders in
the Resale Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling security holder in the Resale Shelf Registration
Statement and the related prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Security Holder”) of Registrable
Securities hereby elects to include in the prospectus forming a part of the
Resale Shelf Registration Statement the Registrable Securities beneficially
owned by it and listed below in Item 3 (unless otherwise specified under
Item 3). The undersigned, by signing and returning this Notice and
Questionnaire, understands that it will be bound by the terms and conditions of
this Notice and Questionnaire and the Registration Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and its directors, officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against
certain losses arising in connection with statements concerning the undersigned
made in the Resale Shelf Registration Statement or the related prospectus in
reliance upon the information provided in this Notice and Questionnaire.

The undersigned hereby provides the following information to the Company and
represents and warrants to the Company that such information is accurate and
complete:

QUESTIONNAIRE

 

1.    (a)    Full Legal Name of Selling Security Holder:      

 

   (b)    Full Legal Name of registered holder (if not the same as (a) above)
through which Registrable Securities listed in Item (3) below are held:      

 

   (c)    Full Legal Name of DTC Participant (if applicable and if not the same
as (b) above) through which Registrable Securities listed in Item (3) below are
held:      

 

   (d)    List below the individual or individuals who exercise voting and/or
dispositive powers with respect to the Registrable Securities listed in Item
(3) below:      

 

2.    Address for Notices to Selling Security Holder:



--------------------------------------------------------------------------------

 

       

 

   Telephone:   

 

   Fax:   

 

   E-mail address:   

 

   Contact Person:   

 

3.    Beneficial Ownership of Registrable Securities:    Type of Registrable
Securities beneficially owned, and number of shares of Common Stock and/or
Common OP Units, as the case may be, beneficially owned:   

 

4.    Beneficial Ownership of Securities of the Company Owned by the Selling
Security Holder:    Except as set forth below in this Item (4), the undersigned
is not the beneficial or registered owner of any securities of the Company,
other than the Registrable Securities listed above in Item (3).    Type and
amount of other securities beneficially owned by the Selling Security Holder:   

 

5.    Relationship with the Company    Except as set forth below, neither the
undersigned nor any of its affiliates, officers, directors or principal equity
holders (5% or more) has held any position or office or has had any other
material relationship with the Company (or its predecessors or affiliates)
during the past three years.    State any exceptions here:   

 

  

 

6.    Plan of Distribution    Except as set forth below, the undersigned
(including its donees or pledgees) intends to distribute the Registrable
Securities listed above in Item (3) pursuant to the Resale Shelf Registration
Statement only as follows and will not be offering any of such Registrable
Securities pursuant to an agreement, arrangement or understanding entered into
with a

 

23



--------------------------------------------------------------------------------

 

   broker or dealer prior to the effective date of the Resale Shelf Registration
Statement. Such Registrable Securities may be sold from time to time directly by
the undersigned or, alternatively, through underwriters or broker-dealers or
agents. If the Registrable Securities are sold through underwriters or
broker-dealers, the Selling Security Holder will be responsible for underwriting
discounts or commissions or agent’s commissions. Such Registrable Securities may
be sold in one or more transactions at fixed prices, at prevailing market prices
at the time of sale, at varying prices determined at the time of sale, or at
negotiated prices. Such sales may be effected in transactions (which may involve
crosses or block transactions)   

(i)     on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale;

  

(ii)    in the over-the-counter market;

  

(iii)  in transactions otherwise than on such exchanges or services or in the
over-the-counter market; or

  

(iv)   through the writing of options.

   In connection with sales of the Registrable Securities or otherwise, the
undersigned may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the Registrable Securities and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.
   State any exceptions here:   

 

  

 

 

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior written
agreement of the Company.



--------------------------------------------------------------------------------

ACKNOWLEDGEMENTS

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Registrable Securities pursuant to the Registration Rights Agreement. The
undersigned agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.

The Selling Security Holder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein. Pursuant to the Registration Rights Agreement, the Company has
agreed under certain circumstances to indemnify the Selling Security Holders
against certain liabilities.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Resale Shelf Registration Statement, the undersigned agrees to promptly
notify the Company of any inaccuracies or changes in the information provided
herein that may occur subsequent to the date hereof at any time while the Resale
Shelf Registration Statement remains effective. All notices hereunder and
pursuant to the Registration Rights Agreement shall be made in writing at the
address set forth below.

In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to the Company, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.

By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to Items
(1) through (6) above and the inclusion of such information in the Resale Shelf
Registration Statement and the related prospectus. The undersigned understands
that such information will be relied upon by the Company in connection with the
preparation or amendment of the Resale Shelf Registration Statement and the
related prospectus.

Once this Notice and Questionnaire is executed by the Selling Security Holder
and received by the Company, the terms of this Notice and Questionnaire and the
representations and warranties contained herein shall be binding on, shall
insure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and the Selling
Security Holder with respect to the Registrable Securities beneficially owned by
such Selling Security Holder and listed in Item 3 above.

This Notice and Questionnaire shall be governed by, and construed in accordance
with, the laws of the State of California.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Beneficial Owner By  

 

  Name:   Title:

Dated:

Please return the completed and executed Notice and Questionnaire to:

American Assets Trust, Inc.

11455 El Camino Real, Suite 200

San Diego, CA 92130

Tel: (858) 350-2600

Fax: (858) 350-2620

Attention: Chief Financial Officer